DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the January 26th, 2022, Office action claims 1 and 15 were amended.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kent J. Tobin (Reg. No. 39,496) on June 6th, 2022.
The application has been amended as follows: 
1.  (Currently Amended)  A method comprising:
receiving from a first analysis tool, filter criteria including an attribute of a data corpus stored in a database according to a schema;
receiving from the database, semantic information describing a hierarchy of the schema organized according to an attribute level and a parameter level;
processing the filter criteria and the semantic information to construct a bootstrapped graph structure comprising entities and relationships;
receiving from a second analysis tool, an input comprising a payload including a parameter;
referencing the bootstrapped graph structure and the input to calculate paths between entities and relationships and generate a SQL query including the parameter and an alias;
resolving the SQL query against the database; 
receiving from the database, a corresponding query result including the parameter; and
displaying the corresponding query result to a screen of an interface, wherein,
the database comprises an in-memory database, and
the bootstrapped graph structure is constructed by an in-memory database engine of the in-memory database. 
7.  (Currently Amended)  A method as in claim 6 wherein:

the global filter context object is generated by an in-memory database engine of the in-memory database.
8.  (Canceled)  


9.  (Currently Amended)  A method as in claim 1 wherein:

the SQL query is generated by an in-memory database engine of the in-memory database.
10.  (Currently Amended)  A non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising:
receiving from a first analysis tool, filter criteria including an attribute of a data corpus stored in a database according to a schema;
receiving from the database, semantic information describing a hierarchy of the schema organized according to an attribute level and a parameter level, the semantic information comprising Primary Key and Foreign Keys of tables of the schema;
processing the filter criteria and the semantic information to construct a bootstrapped graph structure comprising entities and relationships;
receiving from a second analysis tool, an input comprising a payload including a parameter;
referencing the bootstrapped graph structure and the input to calculate paths between entities and relationships and generate a SQL query including the parameter and an alias;
resolving the SQL query against the database; 
receiving from the database, a corresponding query result including the parameter; and
displaying the corresponding query result to a screen of an interface, wherein,
the database comprises an in-memory database, and
the bootstrapped graph structure is constructed by an in-memory database engine of the in-memory database. 
	14.  (Canceled)  


15.  (Currently Amended)  A computer system comprising:
one or more processors;
a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory database to:
receive from a first analysis tool, filter criteria including an attribute of a data corpus stored in the in-memory database according to a schema;
receive from the in-memory database, semantic information describing a hierarchy of the schema organized according to an attribute level and a parameter level;
process the filter criteria and the semantic information to construct a bootstrapped graph structure comprising entities and relationships;
receive from a second analysis tool, an input comprising a payload including a parameter;
reference the bootstrapped graph structure and the input to calculate paths between entities and relationships and generate a SQL query including the parameter and an alias;
resolve the SQL query against the in-memory database; 
receive from the in-memory database, a corresponding query result including the parameter; and
display the corresponding query result to a screen of an interface, wherein,
the filter criteria is created from a global filter context object broadcast to another analysis tool, the global filter context object including the attribute, and 
the global filter context object is created and broadcast by the in-memory database engine of the in-memory database.
19.  (Canceled)  
 20.  (Canceled)  
Allowable Subject Matter
Claims 1-7, 9-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As amended the claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination of limitations specified by independent claims 1, 10 and 15.
When taken into context the claims as a whole were not uncovered in the prior art, even further the dependent claims 2-7, 9, 11-13 and 16-18 are allowed as they depend upon the allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165